              Case 1:15-cv-07488-CM-RWL Document 885 Filed 10/09/19 Page 1 of 1


  2001 M STREET NW                                                                        WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                      ___
WASHINGTON, DC 20036
                                                                                         A LIMITED LIABILITY PARTNERSHIP




                                      WASHINGTON, D.C. | LOS ANGELES | NEW YORK



                                                  October 9, 2019

   VIA ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

                   Re:   In re Namenda Direct Purchaser Antitrust Litig., 15-cv-7488 (CM)

                   Dear Judge McMahon:

          In anticipation of tomorrow’s pre-trial conference, Defendants file this letter to update the
   Court as to the status of the parties’ continued discussions regarding objections to the exhibit list.

           Based on further review and discussions with Plaintiffs, Defendants withdraw their
   objections to the following Plaintiffs’ exhibits: PX 989, 1210, 1212, 1214, 1216, 1352, 1521. In
   addition, Defendants withdraw the following exhibits from Defendants’ list: DX 25, 504, 505,
   632, 636, 655, 697.


                                                               Respectfully submitted,




                                                               Beth Wilkinson
